DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, Grinoch et al (US 1742910 A) discloses a wing with a plurality of intermediate slide portions with a cable for extending and collapsing the sections by winding. However, the portions are not ribs and the cable is not connected via each of the intermediate portions. The prior art of record would not render obvious such a modification.
Thompson (US 1301196 A) discloses a wing with slide portions on the leading and trailing edge with cables for extending and collapsing the sections by winding. However, Thompson does not disclose a single wire connected to each component, and by winding or winding one end of the wire causing a slide movement of the slide portions. The prior art of record would not render obvious such a modification.
Dependent claims not addressed are allowed as being dependent on an allowed base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/MICHAEL H WANG/Primary Examiner, Art Unit 3642